Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on March 8, 2021.

Claims 12-22 are pending. Claim 17 has been amended. Claims 1-11 have been cancelled. Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

All prior rejections are withdrawn in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hester (US 2008/0178394) in view of Bower (US 2007/0178280), Li (CN 103835165) and Ogawa (US 2010/0091052).
Hester teaches a method for selectively removing cellulose fibers from a material comprising ink jet printing through a nozzle (inkjet printhead) a particulate thermoplastic 
Hester doesn’t teach printing one or more ink composition on the fabric before cutting, the printer features of roll to roll an in-line digital printing, and is silent as to the heating temperature of at least 160 degrees C.

Li teaches it is effective and known to inkjet transfer print fabrics with dye prior to applying burnout etching (abstract).
Ogawa teaches printing images, designs and pictures on fabrics comprises inkjet printing and the inkjet printing can be performed by the functionally equivalent methods of inkjet printing onto a transfer sheet for application to the fabric or direct printing methods which print directly on the fabric (paragraph 0030).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Hester by selecting a temperature of at least 160 degrees C because Hester teaches the temperature should be of a sufficient level for activation of the acid component to react with the cellulose and produce burnout effects. It would have been within routine skill in the art to arrive at the claimed temperature to maximize the reaction of the acidification agent and the cellulose to produce the desired level of fiber destruction of burnout effect. Applicant has not demonstrated the criticality of the particular temperature range therefore arriving at it or any other temperature sufficient to cause burnout effects on cellulose fiber is obvious absent a showing of unexpected results for the claimed heating range. 
It would have been obvious to one of ordinary skill in the art to digitally cut the fibers as Hester clearly teaches an embodiment of cutting the fabric as can be seen in Figure 4c and described in paragraph 0030. Hester clearly teaches ink jet printing the composition directly onto the fibers (paragraphs 0040-0041, claim 15) and complete 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Hester by using ink jet printers that are on demand continuous printers with roll to roll and inline printing as Hester invites the inclusion of inkjet printing and Bower teaches this is an effective type of drop on demand printer conventionally used in the art to achieve discrete patterned coatings of materials and second overcoats. Using known ink jet printers effective for discrete printing would be obvious to one of ordinary skill. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Hester printing the fabrics with inks prior to applying the burnout composition as Li teaches it is conventional to inkjet transfer print a colorant ink onto a fabric followed by burnout etching of the fabric to produce a fabric adjustable in color and transparent in local parts with a layering feel. Ogawa and Hester both recognize the functional equivalence of applying colorants and inks to fabrics using direct printing methods and transfer printing methods. Substituting direct methods of dye or colorant or ink application by inkjet printing on the fabric prior to inkjet printing the burnout composition on the fabric would be obvious to arrive at the predictable result of producing a burnout pattern on a colored fabric substrate. It is obvious to substitute one known method for applying the colorant for another known functionally equivalent method . 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hester (US 2008/0178394) in view of Bower (US 2007/0178280), Li (CN 103835165) and Ogawa (US 2010/0091052) and further in view of Kim (KR 20030037711).
Hester, Bower, Li and Ogawa are relied upon as set forth above.
Hester, Bower, Li and Ogawa are silent as to heating to temperatures of at least 160 degrees C.
Kim teaches that textiles comprising cotton yarns can be effectively printed with a burnout chemical composition comprising polymers such as starch and acid and heated to 170-180 degrees C to produce burnout effects on the yarns followed by washing to remove burnout remnants (abstract). Again the mixture of the starch polymer and the acid would cause release of the acid from the polymer composition during heating. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Hester, Bower and Li by selecting a temperature of at least 160 degrees C because Kim teaches that acid releasing polymer compositions such as starch acid mixtures when printed on cotton yarns and heated to temperatures of 170-180 degrees C produce desirable burnout effects on the fibers. 

Response to Arguments
Applicant's arguments filed regarding Hester in view of Bower and Li have been fully considered as they apply to the rejections above. The examiner added the teachings 
Bower is simply relied upon to demonstrate that ink jet printing of substrates, such as flexible plastic substrates and paper, is effectively accomplished using ink jet printers with continuous drop on demand printing with roll to roll features and in-line printing (claims 1,3,4, paragraph 0009-0011, 0018, 0044). Hester, Li and Ogawa invite the inclusion of using ink jet printers with conventional and effective components for digital printing  and Bower teaches inkjet printers such as continuous drop on demand printing with roll to roll features and in-line printing are known in the art and effective in applying precise patterns to substrates. 
The references are combinable because they are all related to inkjet printing on substrates, therefore the disclosures are in analogous art areas and contain reasonably pertinent subject matter. One of ordinary skill would certainly look to inkjet apparatus and inkjet printing disclosures on substrate materials for guidance. Hester, Li and Kim are all directed to producing burnout effects on fabrics which are flexible substrates. Using the method of printing the fabric prior to providing the burnout effect to produce a pattern is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761